Title: To Thomas Jefferson from Arthur Campbell, 4 April 1781
From: Campbell, Arthur
To: Jefferson, Thomas


Washington [County, Va.], 4 Apr, 1781. A company to patrol Powell’s Valley was obtained only with difficulty because of the lack of money and the non-payment of the militia for former services. “The Captain  solicits me to apply for one Months pay for the men.” If TJ will give an order for payment, “the bearer Capt. Kincaid will give the necessary obligations for its just application.” He will also give “What further account may be desired respecting the state of this frontier.”
